EÍLLIS, Judge.
This case is before us on a motion to dismiss the appeals filed herein by the defendant, Ernestine Daniel Knighten, and the in-tervenor, Curtis Knighten. The motion is based on the failure of the parties to pay fees and costs as required by law.
The affidavits filed herein show that as of March 10, 1969, one month after the extended return day for both appeals, Ernestine Daniel Knighten had not paid the court costs, and Curtis Knighten had paid neither the court costs nor the $25.00 filing fee.
Linder the provisions of Article 2127 of the Code of Civil Procedure and R.S. 13 :- 4445, it is the responsibility of the appellant to pay the filing fee and the other costs in the court below not later than three days prior to the return day or extended return day. If the record is not lodged with the appellate court because of non payment of these items, the fault for same is attributable to the appellant.
No special circumstances operating to excuse the non payment of fees and costs appear in this case. The cases of Mathies v. Fruehauf Trailer Co., 170 So.2d 785 (La. *502App. 1 Cir. 1965), and American Tile and Terrazzo Co. v. Keiler, 194 So.2d 743 (La. App. 4 Cir. 1987) are distinguishable on their facts.
The appeals are, accordingly, dismissed, at appellants’ cost.